DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	This is in reply to communication filed on 02/08/2021.
	Claim 23 have been added. 
	Claims 4 and 14 have been cancelled. 
	Claim 21 have been amended. 
	Claims 1-3, 5-13 and 15-23 are currently pending and have been examined.


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/08/2021 has been entered.

Response to Arguments
	In response to Applicant Arguments /Remarks made in an amendment filled on 02/08/2021:
Regarding the 35 USC § 103:
	The Remarks recited, page 11-14, “I.   Claims 1-3, 5, 13, and 20 Are Patentable over Krikorian, Mathura, and Kolhatkar … In order to establish a prima facie case of obviousness under 35 U.S.C. § 103, the Examiner must show that each and every element of the claim is described or suggested by the prior art or would have been obvious in view of the prior art … In addition, "[r]ejections on obviousness grounds cannot be sustained by mere conclusory statements; instead, there must be some articulated reasoning with some rational underpinning to support the legal conclusion of obviousness … Applicant respectfully requests that the rejections of claims 1-3, 5, 13, and 20 be withdrawn for at least the following reasons … Applicant respectfully submits that the combination of cited references fails to show or suggest each and every element of claim 1. Accordingly, Applicant respectfully requests that the rejection of claim 1 be withdrawn. In addition, Applicant respectfully requests that the rejections of claims 2, 3, 5, and 20 be withdrawn as depending from claim 1”. The examiner respectfully disagree, as the examiner established a prima facie case of obviousness under 35 U.S.C. § 103, where all the prior art references cited by the examiner, Krikorian, Mathura, and Kolhatkar, are within the field of endeavor of the claimed invention, as 

While Mathura teaching relates to data analysis and, more specifically, to detecting and scoring potential money laundering activities in financial and security investigations, see [0004-0005], by determining each entity score, ranking the entities based on the score, determining cluster(s) scores, and ranking cluster(s) based on metascore(s), see Fig. 1B for example. 
Therefore, it would have been obvious to one of ordinary skill in the financial account analysis art at the time of filing to be capable of combining the teaching elements as claimed by known systems and methods of Krikorian’s processing electronic invoices and Mathura’s scoring system for analyzing invoice/transaction data with no change in their respective functions, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art at the time of filing order to provide automatically analyzing the financial activities within an account to detect malfeasance, such as criminal activity to disguise the origins of illegal activities. See Mathura; abstract.   
The combination of Krikorian in view of Mathura substantially disclose the claimed invention; however, the combination fail to explicitly disclose the updating 
Therefore, it would have been obvious to one of ordinary skill in the financial account analysis art at the time of filing to modify Mathura to include update a invoice data repository upon the overall score exceeding a predetermined threshold, as taught by Kolhatkar, where this would be performed in order to modify a known/similar device (update the database) by using a known technology of calculate an overall score and determine if it exceeded a predetermined threshold in order to enhance security issues in the system to increase customer satisfaction. See Claim Rejections - 35 USC § 103 below for more details.
The Remarks mentioned in page 11 that claim 11 is cancelled, “claim 11 is cancelled” and “claim 11 is cancelled, thereby rendering the rejection of claim 11 moot”, meanwhile claim 11 in shown in the claim sheet with status of “Original”.  



Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

	Claims 1-3, 5, 11, 13 and 20 are rejected under 35 U.S.C 103 as being unpatentable over US Pat. Pub. No. 2014/0114825 to Krikorian et al. (“Krikorian”) in view of US Pat. Pub. No. 2016/0048937 to Mathura et al (“Mathura”) further in view of US Pat. Pub. No. 2013/0018796 to Kolhatkar et al. (“Kolhatkar”).
Regarding claim 13 and 1. Krikorian discloses a finance management method comprising:
	executing, by a processor, computer program code for providing a finance management platform for a plurality of clients (Krikorian, [0007]; “one non-transitory computer-readable storage media having computer-executable instructions embodied thereon is provided. When executed by at least one processor, the computer-executable instructions cause the processor to receive an electronic invoice in a first electronic invoice format via a network”), including:
	receiving invoicing data for an invoice from a client data repository remote (Krikorian, Fig. 5; “ Supplier’s E-invoicing Provider 250 -Forward e-Invoice 506”)  from the finance management platform (Krikorian, Fig. 5; “Server System 205-Receive Invoice 508”;
	translating the received invoicing data into a common  format; storing the invoicing data in the common format in an invoice data repository (Krikorian, Fig. 5; “Translate to MC format 510” [Wingdings font/0xE0] “Archive invoice 512”. [0013]; “The system translates the e-invoice into an intermediary format, and archives the e-invoice in the intermediary format within a datastore”, where the examiner has interpreted the intermediary format of Krikorian as the claimed “common format in an invoice data repository” as this is the format that is archived in the datastore); 
	triggering a communication to a payment processor (Krikorian, Fig. 5; and
	Krikorian substantially discloses the claimed invention; however, Krikorian fails to explicitly disclose the “storing in a model element data repository a plurality of model elements representing invoicing outcomes, each model element including a score value; generating, for each client, a client specific scoring engine including executing a supervisor process that monitors invoice data for invoices received over time and uses the monitored invoice data to generate a client specific scoring 3Appln. No. 15/818,105engine from the model elements in the model element data repository; executing the client specific scoring engine for received invoicing data to calculate an overall score for the invoicing data from the   applicable model element's scores”. However, Mathura discloses:
	storing in a model element data repository (Mathura, [0013]; “computer readable storage devices”) a plurality of model elements representing invoicing outcomes (Mathura, [0013]; “a plurality of entity data items; a plurality of entity activity data items”),  each model element including a score value (Mathura, [0013]; “a plurality of money laundering scoring criteria”); (Mathura, Fig.  [0013]; “one or more computer readable storage devices configured to store one or more software modules including computer executable instructions; a plurality of entity data items; a plurality of entity activity data items, the entity activity data items each associated with one or more respective financial accounts and associated with at least .
	generating, for each client, a client specific scoring engine including executing a supervisor process that monitors invoice data for invoices received over time (Mathura, Fig. 1B; “determine money laundering scores for each entity 174 (see fig. 2B)” [Wingdings font/0xE0] “rank entities based on money laundering scores(s) 176”. Fig. 2B; “for each entity satisfying money laundering score threshold (“seeds”) 242” [Wingdings font/0xE0] cluster any related: user/bank accounts. Devices. IP addresses. History 224” [Wingdings font/0xE0] “245”. [0175]; “As indicated by dashed line 245, the cluster generation method may optionally repeat multiple times until, for example, the clustering strategy is completed and/or no additional related data items are found by the system”)
and uses the monitored invoice data to generate a client specific scoring3Appln. No. 15/818,105 engine from the model elements in the model element data repository (Mathura, Fig. 1B; “generate cluster(s) based on entities 178 (see Fig. 2C)”. [0085]; “the rules engine 120 … build one or more clusters of related data items according to one or more cluster generation strategies, and/or score clusters based on cluster scoring criteria (e.g., as defined in the one or more seed generation strategies) … and/or generate clusters from seeds (also referred to as "seed data items");
	executing the client specific scoring engine (Mathura, Fig. 2D, [0180]; “a cluster scoring method of the data analysis system … may correspond to block 180 of the flowchart of FIG. 1B”) for received invoicing data to calculate an overall score for the invoicing data from the   applicable model element's scores (Mathura, Fig. 1B; “determine cluster(s) scores (see fig. 2D) 180” [Wingdings font/0xE0] Fig. 2D; “determine cluster metascore based on cluster scores 258”. [0183]; “a metascore may be calculated by summing, multiplying, and/or otherwise aggregating or averaging the various individual scores together”);

	Therefore, it would have been obvious to one of ordinary skill in the financial account analysis art at the time of filing to modify Krikorian to include storing in a model element data repository a plurality of model elements representing invoicing outcomes, each model element including a score value; generating, for each client, a client specific scoring engine including executing a supervisor process that monitors invoice data for invoices received over time and uses the monitored invoice data to generate a client specific scoring 3Appln. No. 15/818,105engine from the model elements in the model element data repository; executing the client specific scoring engine for received invoicing data to calculate an overall score for the invoicing data from the   applicable model element's scores, as taught by Mathura, where this would be performed in order to automatically analyze the 
	The combination of Krikorian in view Mathura substantially disclose the claimed invention; however, the combination fail to explicitly disclose the “an update to the invoice data repository upon the overall score exceeding a predetermined  threshold”. However, Kolhatkar discloses:
	an update to the invoice data repository upon the overall score exceeding a predetermined threshold (Kolhatkar, [0057]; “The tagged transaction moves to the anti-money laundering SAR generation component 2.6, which evaluates the score … If the score is below a predetermined threshold for the attributes of the transaction, the anti-money laundering SAR generation component 2.6 determines which relevant regulatory body needs to be notified”).

	Therefore, it would have been obvious to one of ordinary skill in the financial account analysis art at the time of filing to modify Mathura to include an update to the invoice data repository upon the overall score exceeding a predetermined  threshold, as taught by Kolhatkar, where this would be performed in order to modify a known/similar device (update the database) by using a known technology of calculate an overall score and determine if it exceeded a predetermined threshold to enhance security issues in the system to increase customer satisfaction.

	Regarding claim 2. The combination of Krikorian in view of Mathura further in view of Kolhatkar disclose the finance management platform of claim 1, wherein the invoicing data is on a single invoice, wherein the computer program code  includes:
	wherein the computer   program code configured to translate the received invoicing data into a common format (Krikorian, Fig.5; “Translate to MC format 510”) and store the invoicing data in the common format in the invoice data repository (Krikorian, Fig.5; “Archive invoice 512”) includes 
	computer program code configured to store the linked invoicing data in the common format in the invoice data repository (Krikorian, [0049]; “shown in FIG. 2. Server system 205 archives 512 the e-invoice, in the intermediary format, in archive datastore 227 using archive engine 225, shown in FIG. 2”).
	Wherein these steps are operations that are no more than a predictable variation or duplication of the operations recited in claim 1 and 13, albeit with storing so-called “the linked invoicing data” Such features would have been an obvious product of ordinary skill in art and common sense, not innovation. That is, the claimed subject matter is no more than a predictable combination of known elements according to their established purposes. See KSR Int’l. Co. v. Teleflex, Inc., 550 U.S. 398, 418421 (2007); see also MPEP § 2144.04 VI, B.
 	Krikorian substantially discloses the claimed invention; however, Krikorian fails to computer program code configured to identify and link the invoicing data relevant to an invoicing outcome for the single invoice”. However, Mathura discloses:
	computer program code configured to identify (Mathura, Fig. 2A; “receive/access usage, device, and user related data 212”) and link the invoicing data relevant to an invoicing outcome for the single invoice (Mathura, Fig. 2A; “Determine related data associated with each entity (IP, Device, or User) 214”),  

	Therefore, it would have been obvious to one of ordinary skill in the financial account analysis art at the time of filing to modify Krikorian to include computer program code configured to identify and link the invoicing data relevant to an invoicing outcome for the single invoice, as taught by Mathura, where this would be performed in order to automatically analyze the financial activities within an account  to detect malfeasance, such as criminal activity to disguise the origins of illegal activities.  See Mathura; abstract.    

	Regarding claim 3. The combination disclose the finance management platform of claim 1, wherein the invoicing data includes data from the content of the invoice and from content selected from of one or more of another data item, another data source or another data entry concerning the invoice (Krikorian, 

	Regarding claim 5. The combination disclose the finance management platform of claim 1, further comprising an input connector configured to communicate with the client data repository (Krikorian, [0027]; “expected input formats, the intermediary format, and output formats are stored in a format datastore 222 … Format datastore 222 is accessible by server system 205 and may be internal and/or external to server system 205”) and to determine and extract the invoicing data from the client data repository (Krikorian, [0025]; “format engine 220 may parse an e-invoice to detect and extract data for use in the intermediary format”).

	Regarding claim 11. Claim 11 has been analyzed and is rejected for the same rationale used to reject claims 1 and 13. Claim 11 does not teach or define any new limitations beyond claims 1 and 13; therefore, claim 11 is rejected under the same rationale.

	Regarding claim 20. The combination disclose the finance management platform of claim 1, wherein the supervisor process is configured to 
monitor invoicing data for a plurality of invoices that is received from the client data repository over time and is configured to generate client-specific model elements from the model elements in the model element data repository and to generate the client specific scoring engine from the model elements including the client specific model elements”. However, Mathura teaches:
	monitor invoicing data for a plurality of invoices that is received from the client data repository over time (Mathura, Fig. 1B; “determine money laundering scores for each entity 174 (see fig. 2B)” [Wingdings font/0xE0] “rank entities based on money laundering scores(s) 176”. Fig. 2B; “for each entity satisfying money laundering score threshold (“seeds”) 242” [Wingdings font/0xE0] cluster any related: user/bank accounts. Devices. IP addresses. History 224” [Wingdings font/0xE0] “245”. [0175]; “As indicated by dashed line 245, the cluster generation method may optionally repeat multiple times until, for example, the clustering strategy is completed and/or no additional related data items are found by the system”. Also, see Mathura, Fig. 1, [0085)
	and is configured to generate client-specific model elements from the model elements in the model element data repository  and to generate the client specific scoring engine from the model elements including the client specific model elements (Mathura, Fig. 1B; “generate cluster(s) based on entities 178 (see Fig. 2C)”. [0085]; “the rules engine 120 … build one or more clusters of related .  
	Therefore, it would have been obvious to one of ordinary skill in the financial account analysis art at the time of filing to modify Krikorian to include monitor invoicing data for a plurality of invoices that is received from the client data repository over time and is configured to generate client-specific model elements from the model elements in the model element data repository and to generate the client specific scoring engine from the model elements including the client specific model elements, as taught by Mathura, where this would be performed in order to automatically analyze the financial activities within an account  to detect malfeasance, such as criminal activity to disguise the origins of illegal activities.  See Mathura; abstract.    

	Claims 6-9 and 21 are rejected under 35 U.S.C 103 as being unpatentable over Krikorian in view of Mathura further in view of Kolhatkar furthermore in view of US Pat. Pub. No. 2016/0055142 to Strassner (“Strassner”).

Regarding claim 6. The combination of Krikorian in view of Mathura further in view of Kolhatkar disclose the finance management platform of claim 5, wherein the input connector is further configured to 
	The combination substantially discloses the claimed invention; however, the combination fails to explicitly disclose the limitations of claim 6. However, Strassner teaches that:
	identify a type of the client data repository (Strassner, Fig. 11; “Identify data by matching instances against graphs of parsed queries 1129”),
	retrieve a predetermined mapping associated with the type and determine and 	extract the 20invoicing data using the mapping (Strassner, Fig. 11; “map identified data into model element graphs, optimize 1131”), the mapping comprising a plurality of links (Strassner, [0137]; “links”), each linking one or more of a data field (Strassner, Fig. 11; [0138]; “The management engine may map links (as defined in block 1119) to a graph of one or more model elements (block 1121)”), a plurality of data fields or part of a data field in the client data repository to an invoice data item (Strassner, [0138]; “a graph of one or more model elements”,  [0140]; “The mapping of links to the graph of one or more model elements may produce a set of model element graphs since the request may ask for separate objects that have no relationship with one another”).
	Therefore, it would have been obvious to one of ordinary skill in the financial account analysis art at the time of filing to modify Krikorian to include identify a type 
	

	Regarding claim 7. The combination disclose the finance management platform of claim 5, wherein the input connector 25further comprises
	The combination substantially discloses the claimed invention; however, the combination fails to explicitly disclose the “machine learning engine configured to retrieve data from the client data repository and to apply machine learning to determine an optimal mapping from a plurality of predetermined mappings to extract the invoicing data, the mapping comprising a plurality of links, each linking one or more of a data field, a plurality of data fields or part of a data field in the client data repository to an invoice 30data item”. However, Strassner teaches that:
	 a machine learning engine (Strassner, [0147]; “e.g., via machine learning”) configured to retrieve data from the client data repository and to apply machine learning (Strassner, Fig. 11; “Metadata exists? 1113” [Wingdings font/0xE0] “ Map each link to a model  to determine an optimal mapping from a plurality of predetermined mappings to extract the invoicing data (Strassner, Fig. 11; “Optimize model element graph 1123” [Wingdings font/0xE0] “”extract information from mm XSDS and display to user 1135”), the mapping comprising a plurality of links, each linking one or more of a data field, a plurality of data fields or part of a data field in the client data repository to an invoice 30data item (See the rejection of claim 6 supra).  
	Therefore, it would have been obvious to one of ordinary skill in the financial account analysis art at the time of filing to modify Krikorian to include machine learning engine configured to retrieve data from the client data repository and to apply machine learning to determine an optimal mapping from a plurality of predetermined mappings to extract the invoicing data, the mapping comprising a plurality of links, each linking one or more of a data field, a plurality of data fields or part of a data field in the client data repository to an invoice data item, as taught by Strassner, where this would be performed in order to support such a wide range of users, services, and access technologies, the communications systems have become increasingly complex.  See Strassner [0002-0003].    

	Regarding claim 8. See the rejection of claims 6-7 supra. Claim 8 recites operations that are no more than a predictable variation or duplication of the operations recited in claims 6-7. That is, the claimed subject matter is no more than a predictable combination of known elements according to their established purposes. 
	Regarding claim 9. The combination further in view of Strassner disclose 5the finance management platform of claim 8, 
	The combination substantially discloses the claimed invention; however, the combination fails to explicitly disclose the “the machine learning engine is configured to access the client data repository over a period of time and to optimize the mapping in dependence on the data in the data repository over the period of time”. However, Strassner teaches that: wherein the machine learning engine is configured to access the client data repository over a period of time and to optimize the mapping in dependence on the data in the data repository over the period of time (Strassner, [0035]; “Network discovery may be scheduled to occur at pre-defined times and/or intervals”).
	Therefore, it would have been obvious to one of ordinary skill in the financial account analysis art at the time of filing to modify Krikorian to include the machine learning engine is configured to access the client data repository over a period of time and to optimize the mapping in dependence on the data in the data repository over the period of time, as taught by Strassner, where this would be performed in order to support such a wide range of users, services, and access technologies, the communications systems have become increasingly complex. See Strassner [0002-0003].  
the finance management platform of claim 20, wherein the supervisor process further comprises (see claim 20 rejection supra)
	The combination substantially disclose the claimed invention; however, the combination fail to explicitly disclose the “a machine learning system configured to automatically update the client specific model elements and the client specific scoring engine in dependence on invoicing data received from the client data repository”. However, Strassner teaches that:
a machine learning system configured to automatically update the client specific model elements and the client specific scoring engine in dependence on invoicing data received from the client data repository (Strassner, Fig. 4, [0078] Using an information model of a communications system allows for a common set of model elements that can be used to define interrelated semantics that exist between the type of data to be collected, the type of protocols used to collect the data … (2) the protocol may need to be able to support appropriate operations (e.g., create, read, update, delete, and the like) on the data”).  
	Therefore, it would have been obvious to one of ordinary skill in the financial account analysis art at the time of filing to modify Krikorian to include machine learning system configured to automatically update the client specific model elements and the client specific scoring engine in dependence on invoicing data received from the client data repository, as taught by Strassner, where this would be performed in .  
  
	Claim 10 is rejected under 35 U.S.C 103 as being unpatentable over Krikorian in view of Mathura further in view of Kolhatkar furthermore in view of Strassner furthermore in view of US Pat. Pub. No. 2009/0063115 to Lu et al. (“Lu”).

	Regarding claim 10. The combination further in view of Strassner discloses 10,,,,,,,,,,,,sfsdfsdfdsf  the finance management platform of claim 8, wherein the input connector is configured 
	The combination in view of Strassner substantially discloses the claimed invention; however, the combination in view of Strassner fails to explicitly disclose the “execute computer program code to score a fitness of the mapping and to activate the machine learning engine to re-optimize the mapping upon the fitness score being below a predetermined threshold”. However, Lu teaches that:
	execute computer program code to score a fitness (Lu, Fig. 9, [0071]; “An error calculation module (24) monitors the accuracy of the model, for example by comparing predicted engine behavior and actual response to engine parameter controls”) of the mapping (Lu, [0072]; “vector parameters”) and to activate the machine learning engine (Lu, Abstract “support vector machine (SVM)”) to re-optimize the mapping upon the fitness score being below a predetermined threshold. (Lu, [0072]; “A linear programming module (22) is used to reprogram the SVM if errors are above a threshold value, for example optimizing vector parameters using stored data”), Also see [0007] ;” the error is greater than a predetermined threshold, the support vector machine may be retrained, for example using a computationally simpler linear programming method, to re-optimize feature vector parameters using the collected system data”).
Examiner Note: The examiner interprets the term “score fitness” as a base value, and an action of reprogram/ retrained an algorithm (machine learning engine) to be done depending on a base value threshold/ limit.
	Therefore, it would have been obvious to one of ordinary skill in the financial account analysis art at the time of filing to modify Strassner to execute computer program code to score a fitness of the mapping and to activate the machine learning engine to re-optimize the mapping upon the fitness score being below a predetermined threshold, as taught by Lu, where this would be performed in order to reduces computational demands required for training, allowing optimized support vectors to give an optimized model of the nonlinear system. Further, on-line retraining is possible, so that the model can be adapted to changing conditions.  See Lu, Abstract.    

	Claims 12, 15-19 and 22-23 are rejected under 35 U.S.C 103 as being unpatentable over Krikorian in view of Mathura further in view of Kolhatkar, furthermore in view of US Pat. Pub. No. 2017/0206460 to CHANG et al. (“CHANG”).

	Regarding claim 15. The combination of Krikorian in view Mathura further in view of Kolhatkar disclose the finance management method of claim 13,
	Krikorian substantially discloses the claimed invention; however, Krikorian fails to explicitly disclose the “wherein each model element, comprises a function, the method further  comprising: wherein the step of calculating an overall score for the invoicing data from the applicable model element's scores includes applying the function for each of the applicable model elements to the invoicing data in an order calculate the overall score”. However, Mathura discloses:
 	wherein each model element (Mathura, [0013]; “a plurality of entity data items; a plurality of entity activity data items”), comprises a function, the method further  comprising: wherein the step of calculating an overall score for the invoicing data from the applicable model element's scores  includes (Mathura, Fig. 2B, [0097]; “system may determine one or more money laundering scores and/or metascores for each of the entity data items corresponding to the entities. Details of an example of this process are described below in reference to FIG. 2B”:
	applying the function for each of the applicable model elements to the invoicing   data in an order to calculate the overall  score (Mathura, Fig. 2B, “for each entity: 232” [Wingdings font/0xE0] “determine money laundering score(s) 234 [Wingdings font/0xE0]”determine money ;

	Therefore, it would have been obvious to one of ordinary skill in the inferring causality between parent and child nodes in directed and partial directed and acyclic/cyclic graphs  art at the time of filing to modify Krikorian to include each model element, comprises a function, the method further  comprising: wherein the step of calculating an overall score for the invoicing data from the applicable model element's scores includes applying the function for each of the applicable model elements to the invoicing data in an order calculate the overall score, as taught by Mathura, where this would be performed in order to automatically analyze the financial activities within an account  to detect malfeasance, such as criminal activity to disguise the origins of illegal activities.  See Mathura; abstract.    
	The combination substantially disclose the claimed invention; however, the combination fails to explicitly disclose that the invoice data in an order has been “determined from the directed acyclic graph”, and “storing a directed acyclic graph of the model elements applicable to the invoicing data”. However, CHANG discloses:
	The invoice data in an order has been determined from the directed acyclic graph, and storing a directed acyclic graph of the model elements applicable to   the invoicing data (CHANG, [0010]; “The method comprises obtaining a set of directed acyclic/cyclic graph candidates [G.sub.1, … ,G.sub.N] for the system”. In addition, see Fig. 

	Therefore, it would have been obvious to one of ordinary skill in inferring causality between parent and child nodes art at the time of filing to modify Krikorian to include determined from the directed acyclic graph, and storing a directed acyclic graph of the model elements applicable to the invoicing data, as taught by CHANG, where this would be performed in order to infer causal relationships in multivariate data (e.g., among molecular and higher order phenotypes). See CHANG [0009]. 
	Regarding claim 12. Claim 12 has been analyzed and is rejected for the same rationale used to reject claims 1, 13 and 15. Claim 12 does not teach or define any new limitations beyond claims 1, 13 and 15; therefore, claim 12 is rejected under the same rationale.

	Regarding claim 16. The combination further in view of CHANG discloses the finance management method of claim 15, 
	The combination substantially discloses the claimed invention; however, the combination fails to explicitly disclose the limitations of claim 16. However, CHANG discloses the limitations of claim 16 as described below:
	wherein the directed acyclic graph has a root model element, (CHANG, Abstract, Fig. 1 “First plurality of nods G1.. Gn”. Also see Fig. 48C; “the parent node is a first entity in the financial market”)
	one or more intermediate model elements (CHANG, Fig. 48C; “the child node is the second entity in the financial market”) and 
	one or more final model elements (CHANG, Fig. 48C; “the perturbation is a trade or exchange in the first entity or the second entity”), wherein
	 the directed acyclic graph models the topological ordering of the model elements (CHANG, As seen through Figs. 3-41)   , the method further comprising 
	inputting the invoice data at the root of the graph (CHANG, Abstract; “parent node x.sub.i”) and applying the corresponding function (CHANG, Abstract; “a nonparametric function”) for the root model element to determine an initial score (CHANG, Abstract; “the child node y.sub.i, in D”), following the topological ordering and applying the function for each intermediate and final model element reached and outputting the score from the final model element (CHANG, Abstract; “scores inform the selection of a directed/cyclic graph from [G.sub.I, . . . , G.sub.N]”). (CHANG, Abstract; “For each respective G.sub.i, the marginal probability of a parent node x.sub.i in 

	Therefore, it would have been obvious to one of ordinary skill in the inferring causality between parent and child nodes art at the time of filing to modify Krikorian to include directed acyclic graph has a root model element, one or more intermediate model elements and one or more final model elements, wherein the directed acyclic graph models the topological ordering of the model elements, the method further comprising inputting the invoice data at the root of the graph and applying the corresponding function for the root model element to determine an initial score, following the topological ordering and applying the function for each intermediate and final model element reached and outputting the score from the final model element, as taught by CHANG, where this would be performed in order to infer causal relationships in multivariate data (e.g., among molecular and higher order phenotypes). See CHANG [0009]. 

 the finance management method of claim 16, further comprising 
	The combination substantially discloses the claimed invention; however, the combination fails to explicitly disclose the “generating the directed acyclic graph by fitting model elements to a sample of historic invoicing data and corresponding invoicing outcomes obtained from the client data repository”. However, CHANG discloses:
	generating the directed acyclic graph by fitting model elements to a sample of historic invoicing data and corresponding invoicing outcomes obtained from the client data repository (CHANG, [0077]; “the general applicability of the disclosed systems and methods, their ability to predict the correct causal relationship between a pair of stocks based on their historic prices is also demonstrated”).
	Therefore, it would have been obvious to one of ordinary skill in inferring causality between parent and child nodes art at the time of filing to modify Krikorian to include generating the directed acyclic graph by fitting model elements to a sample of historic invoicing data and corresponding invoicing outcomes obtained from the client data repository, as taught by CHANG, where this would be performed in order to infer causal relationships in multivariate data (e.g., among molecular and higher order phenotypes). See CHANG [0009]. 
 the finance management method of claim 17, 
	The combination substantially discloses the claimed invention; however, the combination fails to explicitly disclose the “wherein the functions associated with at least selected ones of the model elements include parameters, the method further comprising optimizing the parameters in dependence on the sample during fitting”. However, CHANG discloses:
	wherein the functions associated with at least selected ones of the model elements include parameters, the method further comprising optimizing the parameters in dependence on the sample during fitting. (CHANG, [0096]; “X representing the vector of variables in the network, [0097] E being the evidence (e.g., observed data of parent nodes), [0098]; “D denoting the observed data (e.g., observed data of child nodes), [0099] G being the graphical network structure (ground truth) to infer, and [0100] .theta. being a vector of model parameters”).

	Therefore, it would have been obvious to one of ordinary skill in inferring causality between parent and child nodes art at the time of filing to modify Krikorian to include wherein the functions associated with at least selected ones of the model elements include parameters, and optimizing the parameters in dependence on the sample during fitting, as taught by CHANG, where this would be performed in order 

	Regarding claim 19. The combination disclose the finance management method of claim 15, 
	The combination substantially discloses the claimed invention; however, the combination fails to explicitly disclose the “the step of storing the directed acyclic graph further comprising storing an encoded representation instructing model elements to be used and how to connect them together to form the graph, the method further comprising recomposing the graph from the representation prior to performing the executing step”. However, CHANG discloses:
	the step of storing the directed acyclic graph further comprising storing an encoded representation instructing model elements to be used and how to connect them together to form the graph (CHANG, as shown in Figs. 11-34), the method further comprising recomposing the graph from the representation prior to performing the executing step (CHANG, [0093]; “methods of the present invention make use of directed acyclic graphs (DAGs) that imposes an acyclic limitation. Such DAGs, such as Bayesian networks, have been generally used to develop causal models that rely upon the decomposability of the joint probability of nodes in the network”).


	Regarding claim 22. All limitations as recited in claim 22 has been analyzed and rejected with respect to claims 15, 16-19. Claim 22 does not teach or define any new limitations beyond claims 15, 16-19; therefore, claim 22 is rejected under the same rationale.
	Regarding claim 23. The combination disclose the finance management platform of claim 1, wherein the computer program code further includes: 
	The combination substantially discloses the claimed invention; however, the combination fails to explicitly disclose the “determine whether an amount of historical data available in storage is sufficient based at least in part on one or more historical data thresholds; and calculate an overall score for the invoicing data using the current invoicing data and historical invoicing data when the amount of historical data in storage is determined to be sufficient”. However, CHANG discloses:

	determine whether an amount of historical data available in storage is sufficient based at least in part on one or more historical data thresholds  (CHANG, [0010]; “The method comprises obtaining a set of directed acyclic/cyclic graph candidates {G.sub.1, . . . , G.sub.N} for the system, wherein N is a positive integer greater than 1 (e.g., two or more, three or more, four or more, five or more etc.)”. Fig. 48A; step 4806” [Wingdings font/0xE0]“N is five or greater 4808” [0130]; “N is giver or greater (4808)”)); and 
	calculate an overall score for the invoicing data using the current invoicing data and historical invoicing data when the amount of historical data in storage is determined to be sufficient (CHANG, Fig. 48A; step 4814 [Wingdings font/0xE0]“compute a distribution of marginal probabilities for a corresponding child node … score of the respective Gi”).
	Therefore, it would have been obvious to one of ordinary skill in inferring causality between parent and child nodes art at the time of filing to modify Krikorian to include determine whether an amount of historical data available in storage is sufficient based at least in part on one or more historical data thresholds; and calculate an overall score for the invoicing data using the current invoicing data and historical invoicing data when the amount of historical data in storage is determined to be sufficient, as taught by CHANG, where this would be performed in order to infer . 

Conclusion
1.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
   Moore et al. (US 2013/0104251 A1) for teaching acyclic graph and the steps of evaluate, apply and store data.
Buscema (US 2006/0230006 A1) for teaching fitness score to reapply selected algorithm.
Scolnicov et al (US 2013/0332397 A1) for teaching repeating the steps of calculating and determining based on a fitness score. 
Baughman et al. (US 2013/0073490 A1) for teaching a re-optimizing mapping system based on a fitness score. 
Hochmuth et al. (US 2011/0047476) Fig. 16 for teaching utilizing a mapping to form summary data for presentation based on a threshold values.

2.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to AVIA SALMAN whose telephone number is (313)446-4901.  The examiner can normally be reached on Monday thru Friday; 9:00 AM to 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FAHD OBEID can be reached on (571)270-3324.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

                                                                                                                                                                             
/FAHD A OBEID/Supervisory Patent Examiner, Art Unit 3687